           Case 1:17-cv-00539-JB-MU Document 56 Filed 11/16/18 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UZEZI AJOMALE,                             :

       Plaintiffs,                         :

vs.                                        :      CA 17-0539-JB-MU

QUICKEN LOANS INC.,1                       :

       Defendant.


                     SUPPLEMENTAL RULE 16(b) SCHEDULING ORDER

       By Order dated October 12, 2018, the undersigned determined that good cause

existed to set aside the Scheduling Order entered on April 5, 2018 (see Doc. 53;

compare id. with Doc. 27), and ordered the parties to submit a proposed scheduling

order by October 24, 2018 (Doc. 53). On October 24, 2018, the parties filed a joint

motion for entry of revised scheduling order (Doc. 54). Following a review of the parties’

joint motion, the undersigned concurs with the assessment that this putative class

action should proceed in two phases. The first phase will focus on class certification

issues, as well as fact and expert discovery regarding Plaintiff’s individual claims, and

the second phase will simply consist of setting any remaining relevant deadlines once

the Court determines whether to certify this matter as a class action or, otherwise, grant

summary judgment in favor of the Defendant. Accordingly, the focus of this

supplemental scheduling order will be directed to the class certification (and individual

claim) issues and, in the event the Court orders class certification, a final scheduling


       1
              Corelogic Credco, LLC is no longer a defendant to this action. (Compare Docs.
45-46 with Docket Sheet Entries for October 12, 2018.)
           Case 1:17-cv-00539-JB-MU Document 56 Filed 11/16/18 Page 2 of 9



order will be entered after the parties supply the undersigned with a proposed order

regarding subsequent deadlines.2

                                          PHASE ONE

      1. CLASS CERTIFICATION SCHEDULE. The following schedule governs the

class certification process:

      EVENT                                                                 DEADLINE

      a. Plaintiff’s class certification expert witness disclosures/        3/1/19
         reports

      b. Defendant’s class certification expert witness disclosures/ 4/1/19
         reports

      c. Plaintiff’s rebuttal class certification reports                   4/15/19

      d. All fact & expert discovery on Plaintiff’s individual              5/15/19
         claims and Rule 23 requirements

      e. Deadline for Plaintiff to file class certification motion          6/14/19

      f. Defendant’s Response to class certification motion                 7/15/19

      g. Plaintiff’s Reply to Defendant’s Opposition                        7/30/19

       2.       DISCOVERY LIMITS. Discovery is limited as follows:

                a.     Not more than one set of interrogatories, not to exceed a total of

25, including all discrete subparts, may be served by each party upon any other party.

Responses are due within thirty (30) days of service;

                b.     Not more than 5 depositions may be taken by each party, each

deposition limited in duration to a maximum of seven (7) hours, unless extended by

agreement of the parties;

                c.     Not more than one set of requests for admissions, not to exceed a
       2
                This second supplemental report, if necessary, is to be filed within fourteen (14)
of the Court’s resolution of the class certification issue.


                                                 2
       Case 1:17-cv-00539-JB-MU Document 56 Filed 11/16/18 Page 3 of 9



total of 20, including all discrete subparts, may be served by each party upon any other

party. Responses are due within thirty (30) days of service;

              d.     Not more than one set of requests for production of documents, not

to exceed a total of 25, including all discrete subparts, may be served by each party

upon any other party. Responses are due within thirty (30) days of service. Subpoenas

duces tecum to a party ordering such party to produce documents or things at

trial shall not be used to circumvent the limitations placed on discovery.

       In applying these limits, all parties represented by the same counsel will be

treated as a single party.

       3.     DISCOVERY MOTIONS. The following requirements pertain to discovery

motions, and similar non-dispositive motions, filed in this Court:

              a.     Conferencing by Counsel. The conferencing requirements set forth

in the Federal Rules of Civil Procedure shall be strictly enforced, and govern any motion

by a party to obtain either court-facilitated discovery or protection from another party’s

attempts to obtain information through discovery, and any motion for extension of time

on discovery related issues. This requirement applies to all such discovery-related

motions, including but not limited to, those referred to in Rules 26(c) (motion for a

protective order); 34(b) (motion to compel production or inspection); 35(a) (motion for

physical and mental examination); 36(a) (motion to determine sufficiency of

admissions); 37(a) (motion to compel disclosure or discovery); 37(d) (failure to attend

own deposition, respond to interrogatories or requests for production); 45(d) (protection

of persons subject to subpoena); and any similar non-dispositive motion filed in this

action. In order to comply with the conferencing requirement, a moving party must




                                             3
           Case 1:17-cv-00539-JB-MU Document 56 Filed 11/16/18 Page 4 of 9



include more than a cursory statement that counsel have been unable to resolve the

matter. Counsel seeking court-facilitated discovery, instead, must adequately set forth in

the motion facts sufficient to enable the Court to determine whether there has been

good faith conferencing between the parties. Any such motion not containing the

required certification will be stricken or denied.3

                b.     Court’s Pre-Motion Mediation.         If any issues remain unresolved


       3
                 Based on the undersigned’s experience with the different interpretations
practitioners have given to the mandate that they make a good faith effort to resolve discovery
disputes before bringing them before the Court, some guidance is deemed necessary. All three
referenced sections of the Federal Rules of Civil Procedure employ the same language, that the
motions be accompanied by a certification that the movant “has in good faith conferred or
attempted to confer” with other affected parties or persons, prior to seeking the Court’s help in
resolving discovery disputes. In this context, confer means “to have a conference; compare and
exchange ideas; meet for discussion; converse.” Webster’s New World Dictionary (College
Edition, 1968). A conference is “[a] meeting of several persons for deliberation, for the
interchange of opinion, or for the removal of differences or disputes.” Black’s Law Dictionary,
Rev. 4th ed. (1968). Therefore, simply corresponding with opposing counsel is not considered a
good-faith attempt to confer or have a conference to resolve discovery disputes. See generally
Robinson v. Napolitano, No. CIV. 08-4084, 2009 WL 1586959 (D.S.D. June 4, 2009) (denying
the government’s motion to compel discovery “without prejudice to the government’s ability to
renew such motion after satisfying the condition precedent of conferring with Mr. Robinson in a
good faith effort to resolve the outstanding discovery disputes between the parties”) (emphasis
in original); see also id. at *3-4 (collecting cases that “put ‘flesh on the bone’ of the meet-and-
confer requirement”—‘“conferment” [per Rule 37] requires the parties ‘to have had an actual
meeting or conference’” (quoting Shuffle Master, Inc. v. Progressive Games, Inc., 170 F.R.D.
166, 170-171 (D. Nev. 1996)); “counsel calling opposing counsel and leaving a vague message
two hours before filing the discovery motion does not satisfy the meet-and-confer requirement”
(citing Alexander v. FBI, 186 F.R.D. 197, 198-199 (D.D.C. 1999)); “the meet-and-confer
requirement [is not] satisfied by the sending of a letter that indicated that a motion to compel
would be filed if the opposing party did not comply with discovery requests” (citing Bolger v.
District of Columbia, 248 F.R.D. 339, 343-344 (D.D.C. 2008)); “sending a letter discussing the
discovery issue did not satisfy the meet-and-confer requirement or the pre-requisite of a
certification of having conferred in good faith” (citing Ross v. Citifinancial, Inc., 203 F.R.D. 239,
239-40 (S.D. Miss. 2001)); “the meet-and-confer requirement is intended to require counsel to
‘converse, confer, compare views, consult and deliberate’” (quoting Cotracom Commodity
Trading Co. v. Seaboard Corp., 189 F.R.D. 456, 459 (D. Kan. 1999) (emphasis added))).

         Further, as the court in Shuffle Master observed, and this Court adopts, any good faith
certification filed “must accurately and specifically convey to the court who, where, how, and
when the respective parties attempted to personally resolve the discovery dispute.” 170 F.R.D.
at 170 (emphasis added); cf. S.D. Ala. CivLR 37. Motions with certifications lacking this
level of detail will be stricken.



                                                 4
        Case 1:17-cv-00539-JB-MU Document 56 Filed 11/16/18 Page 5 of 9



after counsel for the parties have engaged in the required in-person (or telephone)

good-faith conferencing outlined above, the moving party shall contact the

undersigned’s law clerk to schedule an informal conference with the Magistrate Judge

to discuss all outstanding issues prior to the filing of a formal motion. At the Magistrate

Judge’s discretion, the conference may be held by telephone or in person. The

Magistrate Judge’s duty at this conference will be initially to act as a mediator and assist

the parties in resolving any outstanding issues and, if agreement cannot be reached,

the undersigned will likely enter an order ruling on all outstanding issues without the

need for the filing of a formal written motion.

              c.     Time of Filing; Form. A motion for protective order pursuant to Rule

26(c), a motion for physical and mental examination pursuant to Rule 35(a), a motion to

determine sufficiency pursuant to Rule 36(a), and a motion to compel pursuant to Rule

37, and any similar non-dispositive motion, shall be brought in a timely manner so as to

allow sufficient time for the completion of discovery according to the schedule set by the

Court, and, again, shall only be filed after all of the foregoing conferencing has

occurred, unless exceptional or exigent circumstances exist. Any such motion shall

quote in full (1) each interrogatory, request for admission or request for production to

which the motion is addressed, or otherwise identify specifically and succinctly the

discovery to which objection is taken or from which a protective order is sought, and (2)

the response or the objection and grounds therefor, if any, as stated by the opposing

party. Unless otherwise ordered by the Court, the complete transcripts or discovery

papers are not to be filed with the Court unless the motion cannot be fairly decided

without reference to the complete original.




                                              5
        Case 1:17-cv-00539-JB-MU Document 56 Filed 11/16/18 Page 6 of 9



              d.     Time for Responses. Unless within fourteen (14) days after the

filing of a discovery motion the opposing party files a written response thereto, the

opportunity to respond shall be deemed waived and the Court will act on the motion.

Every party filing a response shall file with the response a memorandum of law,

including citations of supporting authorities and any affidavits and other documents

setting forth or evidencing facts on which their response is based.

       e.     Privilege or Protection of Trial Preparation Materials. The provisions of

Rule 26(b)(5) will be strictly enforced in those rare situations in which privilege or work

product protection is invoked. Rule 26(b)(5) information shall be disclosed in a “privilege

log” served with the objections to production. The “privilege log” shall, at a minimum,

contain the facts suggested in paragraph K (pages 8-11) of the Introduction to Civil

Discovery Practice in the Southern District of Alabama, Civil Discovery Committee

(1998) (distributed by the Clerk with the Local Rules).

       4.     DISPOSITIVE MOTIONS. Motions for summary judgment and any other

dispositive motions, especially those that require little or no discovery, are to be filed as

soon as possible but in no event later than June 14, 2019. In submitting exhibits, the

parties are reminded of Civil Local Rule 5(a), which provides that only relevant portions

of deposition transcripts or other discovery materials shall be filed in support of or in

opposition to a motion. Evidentiary submissions that do not comport with these

requirements may be disregarded.

       5.     BRIEFS; LETTERS; COURTESY AND DUPLICATE COPIES; FAXING

OF DOCUMENTS. Unless prior permission of the Court is given:

              a.     Principal briefs filed in support of, or in opposition to, any motion




                                             6
       Case 1:17-cv-00539-JB-MU Document 56 Filed 11/16/18 Page 7 of 9



shall not exceed thirty (30) pages in length and a reply brief by movant shall not exceed

fifteen (15) pages in length.   Attachments to a brief do not count toward the page

limitation. See S.D. ALA. CivLR 7(e).

             b.     An application to the Court for an order shall be by motion, not by

letter. See FED. R. CIV. P. 7(b). Any objection or response to a motion or to any other

matter is to be done in a properly-styled and captioned paper, not by letter.

             c.     Except as otherwise provided herein, courtesy copies of pleadings,

motions or other papers filed in the action are not to be provided to the Judge or the

Judge’s Chambers. A copy of a pleading, motion or other paper that has been

previously filed in the action is not to be attached to a subsequently-filed pleading,

motion or other paper; it may be adopted by reference. If a party’s exhibits in support of

or in opposition to a motion exceed 50 pages in the aggregate, then that party must

deliver a courtesy hard copy of those exhibits to Chambers by mail or hand delivery.

             d.     Papers transmitted to the Court by facsimile will not be accepted for

filing. A copy of this Court's policy regarding the faxing of documents can be found on

the Court’s website, http://www.alsd.uscourts.gov.

      6.     MODIFICATION OF RULE 16 ORDERS. All parties are reminded that

this scheduling order shall not be modified except upon a showing of good cause and

by leave of Court. Compare Fed.R.Civ.P. 16(b)(4) with S.D. Ala. CivLR 26(c).

Establishing good cause generally requires a showing that the applicable deadline could

not be met despite the diligence of the party seeking modification of the schedule, that

is, a finding that the moving party lacked due diligence usually ends the inquiry into

good cause. An order entered after the final pretrial conference shall be modified only




                                            7
       Case 1:17-cv-00539-JB-MU Document 56 Filed 11/16/18 Page 8 of 9



to prevent manifest injustice. FED. R. CIV. P. 16(b) & (e).

       7.       LOCAL RULES. All parties are reminded that the Local Rules of this

district contain important requirements concerning the commencement of discovery,

motions to dismiss and for summary judgment, and other matters. They are reprinted in

ALABAMA RULES     OF   COURT (West Publishing Co.) and ALABAMA RULES ANNOTATED (The

Michie Co.), but are amended from time to time. A current version may be obtained

from the Clerk or downloaded from the Court’s website, http://www.alsd.uscourts.gov.

       As a general matter, FED. R. CIV. P. 5(d) proscribes the filing of most discovery

materials. Instead, whenever any discovery material is served, counsel shall

contemporaneously file a notice with the Court identifying the date of service and the

nature of the material. S.D. Ala. CivLR 5(b). In the event discovery materials are

germane to any motion or response, only the relevant portions of the material shall be

filed with the motion or response. S.D. Ala. CivLR 5(a). Further, the custodian of any

discovery material shall provide all other parties reasonable access to the material and

an opportunity to duplicate the material at the expense of the copying party. S.D. Ala.

CivLR 5(c). No other person may obtain a copy of any discovery material from its

custodian except on motion and with leave of Court, upon payment of the expense of

the copy. Id.

       8.       SANCTIONS. The unjustified failure of a party or a party’s attorney to

timely comply with the requirements of this scheduling order shall be deemed a failure

to obey the scheduling order and shall subject said party or party’s attorney to one or




                                             8
       Case 1:17-cv-00539-JB-MU Document 56 Filed 11/16/18 Page 9 of 9



more of the sanctions authorized by Rule 16(f).

      DONE and ORDERED this the 16th day of November, 2018.

                    s/P. BRADLEY MURRAY
                    UNITED STATES MAGISTRATE JUDGE




                                           9
